DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant’s response filed January 8, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 2-8, 18, 19, 22 and 24-28 are currently pending. Claims 1, 9-17, 20, 21 and 23 are cancelled.  Claim 2 is currently amended.  Claims 27-28 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It is noted that the limitations directed to cell passaging are directed to the manner in which the cell composition has been produced (i.e., “…wherein the cells have been passaged at least four times …..”), such limitations are product-by-process limitations, and are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. It is noted that FIG. 1 and page 3, lines 20-23 of the instant specification indicates that passage 4 

As to claim 27 and the phrase “for treatment of fistulas”, it is noted that the instant claims are directed to a composition, per se.  Although claim 27 states that the composition is “for treatment of fistulas”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for treatment of fistulas”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

As to claim 28 and the phrase “wherein the adipose tissue-derived stromal stem cells are allogenic”, it is noted that the instant claims are directed to a composition, per se.  Although claim 28 states that the stem cells are “allogenic”, this limitation is considered only to be directed to intended use (transplant of cells from a person other than the patient receiving the cells) which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Ground of rejection, necessitated by Amendment
Claims 2-8, 18-19, 22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite the phrase “wherein the adipose tissue-derived stromal stem cells were isolated as adherent cells”.  Given the claims are directed to a composition per se, it is noted this limitation appears to be directed to the manner in which the cells were produced and is therefore considered to be a product-by-process limitation. In the instant case, if the product by process limitations are considered, i.e. were isolated as adherent cells, it appears that Applicant is trying to define the stem cell population required of the two pharmaceutically acceptable doses of stem cells.  However, the limitation as currently recited renders the claim unclear as to whether or not the stem cells are required to be adhered to each other, or are adhered to 
It is noted the instant specification, Example 3, indicates dissociating cells from a culture substrate by treating the cells with trypsin (proteolytic enzyme dissociation) in order to prepare clinical samples for use in treating a fistula. Therefore, in the interest of compact prosecution, claim 2 is interpreted as requiring an adipose tissue-derived stem cell population that have the property of adhering to a substrate, from which the cells can be dissociated via proteolytic enzyme.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Since each of claims 3-8, 18-19, 22 and 24-28 depend directly or indirectly from claim 2 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Rejections Maintained
Claims 2, 4-6, 18-19 and 24-26, and new claims 27-28, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marko et al., (US 2004/0101959; previously cited) (“Marko”).
The rejection has been updated in view of Applicant’s claim amendment.
Marko is directed to compositions comprising autologous undifferentiated mesenchymal cells (UMCs) (i.e. mesenchymal stromal cells), fibroblasts and/or keratinocytes that have been expanded by passaging and are used for treating a variety of defects, e.g. defects of skin (Abstract and paragraphs [0001] and [0004]).  Marko further teaches the undifferentiated mesenchymal cells are derived from adipose tissue (paragraphs [0008], [0038] and [0107]-[0109]), thus Marko’s UMCs are considered to encompass adipose tissue-derived stromal cells, absent evidence to the contrary.
Regarding claim 2, Marko’s Example 3 (paragraph [0111]) teaches treating a non-healing wound by directly injecting into the wound a suspension comprising about 30 x 106 to 40 x 106 fibroblasts per ml of phenol red-free DMEM (i.e. an effective amount of Dulbecco’s Modified Eagle’s Medium (DMEM)).  The wound was injected twice more at two week intervals (i.e. at least two pharmaceutically acceptable doses). Thus, Marko exemplifies administering at least two pharmaceutically acceptable doses at a concentration of at least 5 x 106 cells/ml and each dose comprises at least 20 x 106 cells, as recited in claim 2.
As to the limitation that the cells are adipose-derived stromal cells, although Marko’s Example 3 exemplifies fibroblasts, Example 3 further teaches that “in view of the fact that UMC can differentiate into fibroblasts they are likely to be as effective as fibroblasts, whether administered with or without fibroblasts.”
6 to 40 x 106 per ml of DMEM, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that a composition comprising at least two pharmaceutically acceptable doses of adipose tissue-derived UMCs (adipose-derived stromal cells) at a concentration ranging from 30 x 106 to 40 x 106 per ml of DMEM is within the scope of the teachings of Marko, and thus renders the invention of claim 2 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include adipose tissue-derived stromal cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Marko.
As to the limitation that the composition includes human serum albumin (HSA), Marko’s Example 3 does not further teach the composition comprises HSA, however Marko further teaches the inclusion of human serum (autologous serum) in cases where the cells are not administered immediately and are stored for up to 48 hours (paragraph [0034]). 
Thus, Marko does render obvious the inclusion of HSA under storage conditions, that is, Marko teaches the limitation required by the current claims and as this limitation is found in one reference it is held that a cell composition comprising HSA is within the scope of the teachings of Marko, and thus renders the invention of claim 2 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include HSA.  Furthermore, 
Further regarding claim 2 and the limitation that the cells have been passaged at least four times, Marko’s Example 3 is silent as to whether or not the cells have been passaged at least four times.  However, Marko (paragraphs [0107]-[0108]) teaches that isolation of the autologous UMCs includes feeding the cells twice a week with passaging when confluence is reached, and the cells isolated from the adipose tissue remained actively growing in culture for over a year. Thus, Marko’s teaching encompasses cells that have been passaged on a weekly basis for over a year, i.e. at least four times. Therefore, Marko renders obvious the inclusion of cells that have been passaged at least four times, that is, Marko teaches the limitation required by the current claims and as this limitation is found in one reference it is held that inclusion of cells that have been passaged at least four times is within the scope of the teachings of Marko, and thus renders the invention of claim 2 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include cells that have been passaged at least four times.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Marko.
Further regarding claim 2 and the limitation “wherein the adipose tissue-derived stromal stem cells were isolated as adherent cells”, it is noted, as set forth above at the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, this limitation is interpreted as requiring an adipose tissue-derived stem cell population that have the property of adhering to a substrate, from which the cells can be dissociated via proteolytic enzyme treatment.  Marko teaches an embodiment of the invention wherein 
Regarding claims 4 and 5 and the limitations directed to cell passaging, it is noted, as set forth above, Marko (paragraphs [0107]-[0108]) teaches that isolation of the autologous UMCs includes feeding the cells twice a week with passaging when confluence is reached, and the cells isolated from the adipose tissue remained actively growing in culture for over a year. Thus, Marko’s teaching encompasses cells that have been passaged on a weekly basis for over a year, i.e. at least six times (claim 4) and at least ten times (claim 5). Therefore, Marko renders obvious the inclusion of cells that have been passaged at least six times and at least ten times, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that inclusion of cells that have been passaged at least six times and at least ten times is within the scope of the teachings of Marko, and thus renders the invention of claims 4 and 5 prima facie obvious.  The rationale to support this 
Regarding claim 6 and the limitation that each dose comprises about 30 x 106 cells, Marko’s Example 3 teaches each dose comprises a cell concentration ranging from 30 x 106 to 40 x 106 per ml of DMEM, thus meeting the limitation of claim 6.
Regarding claims 18 and 19 Marko’s Example 3 does not further teach the doses comprise a pH buffer (claim 18) and wherein the pH buffer comprises phosphate (claim 19).  However, Marko (paragraph [0033]) teaches the compositions include “physiologically acceptable diluents of various buffer content (e.g., Tris-HCl, acetate, phosphate), pH and ionic strength.”
Thus, Marko’s teaching encompasses doses comprising a pH buffer (claim 18) and wherein the pH buffer comprises phosphate (claim 19).   Therefore, Marko renders obvious the cell doses comprise a pH buffer and wherein the pH buffer comprises phosphate, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that cell doses comprising a pH buffer and wherein the pH buffer comprises phosphate is within the scope of the teachings of Marko, and thus renders the invention of claims 18 and 19 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include a pH buffer wherein the pH buffer comprises phosphate.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Marko.
Regarding claims 24-25 and the limitations that the doses are stored in tubes (claim 24) and the tubes are syringes (claim 25), it is noted that although Marko’s Example 3 teaches the cell composition is administered via injection, Marko’s Example 3 does not further teach the doses are in syringes.  However, Marko (paragraph [0104]) teaches the use of syringes for storing the cell suspensions.  
Thus, Marko’s teaching encompasses cell suspensions in syringes.  Therefore, Marko renders obvious the cell doses are stored in syringes, that is, Marko teaches the limitations required by the current claims and as these limitations are found in one reference it is held that cell doses stored in syringes is within the scope of the teachings of Marko, and thus renders the invention of claims 24 and 25 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to place the cell suspensions in syringes.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Marko.
Regarding claim 26, as to the limitation that the doses are formulated for use as a divided dose, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “use as a divided dose”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
It is further noted however, that Marko’s Example 3 discloses dividing the injections over a two week time period.  
Regarding claim 27 and the limitation “wherein the kit is for treatment of fistulas”, it is noted that the instant claims are directed to a composition, per se.  Although claim 27 states that the composition is “for treatment of fistulas”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for treatment of fistulas”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
As such instant claim 27 does not further limit parent claim 2, and thus is included in the rejection of claim 2.  
Regarding claim 28 and the limitation “wherein the adipose tissue-derived stromal stem cells are allogenic”, it is noted that the instant claims are directed to a composition, per se.  The instant claims are not drawn to a method of transplanting the composition, which would impart meaning to the term allogenic.   
Although claim 28 states that the stem cells are “allogenic”, this limitation is considered only to be directed to intended use (transplant of cells from a person other than the patient receiving the cells) which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161 (See MPEP 2111.02). 
.  

Claims 3, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marko as applied to claims 2, 4-6 and 24-26 above, and as further evidenced by Hedrick et al., (U.S. Patent Application No. US 2003/0082152; previously cited) ("Hedrick").
The teaching of Marko is set forth above.
Regarding claims 3, 7 and 8, Marko renders obvious cell compositions comprising adipose tissue-derived mesenchymal stromal cells wherein the cells have been subjected to weekly passaging for over a year (more than 15 passages).  Hedrick evidences that 100% of adipose tissue-derived stromal cells (PLA/ADSC) which are cultured for more than 15 passages (paragraph [0155]) are positive for expression of CD90 and CD44 (paragraphs [0309] and [0376]), and the cells do not express CD34 (Hedrick’s paragraph [0370]), thus it is considered that 100% of Marko’s UMCs have positive expression of CD90 and CD44, and no expression of CD34 (i.e. fewer than 15% express CD34), thus meeting the limitations of claims 3, 7 and 8.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marko as applied to claims 2, 4-6 and 24-26 above, and further in view of Grayson et al., (Journal of Surgical Research, Abstract, Volume 55, Issue 5, November 1993, pages 559-564; previously cited) (“Grayson”).
The teaching of Marko is set forth above.
Regarding claim 22, Marko does not further teach the administered doses further comprising antibiotic agents.  However, Grayson is directed to the effect of gentamicin delivery on soft tissue infection, e.g. burns, and teaches injection/local delivery of gentamicin to the wounds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include antibiotic therapeutic agents such as gentamicin (an aminoglycoside antibiotic).
The person of ordinary skill in the art would have been motivated to modify the treatment composition of Marko to include gentamicin (an aminoglycoside antibiotic) that reduces wound infection, as taught by Grayson, for the predictable result of successfully reducing infection, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Marko and Grayson because each of these teachings are directed at treating burn wounds.	

Response to Applicant’s Remarks
As to Applicant’s remarks regarding Marko’s teaching of non-adherent UMC, as discussed at Applicant’s remarks (pages 4-5), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is acknowledged that Marko teaches an embodiment of the invention directed at non-adherent (floating) UMC.  However, Marko further teaches embodiments of the invention that disclose adherent UMC.  Marko at paragraphs [0010], [0011] and [0013] specifically teach UMCs are treated with proteolytic enzyme to remove them from a culture substrate in order to prepare the cell suspensions for 
It is noted that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  MPEP 2123

As to Applicant’s remarks regarding Marko’s Example 3, and the use of UMCs at the claimed cell concentration, as discussed at Applicant’s remarks (last paragraph, page 5 to first paragraph, page 6), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that Example 3 clearly indicates the UMC can be administered without fibroblasts, and sets forth a therapeutic dosage regarding administered cells.  Further, in response to Applicant’s argument, it is noted that Marko (paragraph [0080]) teaches using UMC at a concentration of 3 x 106 to 8 x 106 cells in about 100 µl (i.e. 30-80 x 106/ml) for seeding of a membrane matrix. Thus, the cell concentration disclosed in Example 3 falls within the UMC range disclosed at paragraph 

As to Applicant’s remarks asserting that human serum is not equivalent to human serum albumin, since it contains several components in addition to serum albumin and may be produced recombinantly, as discussed at Applicant’s remarks (second paragraph, page 6), Applicant’s remarks have been fully considered, but are not found persuasive.  
In response, Marko clearly teaches the inclusion of human serum (which includes serum albumin) is effective for cold storage.  Applicant has provided no data to support that human serum is not equivalent to human serum albumin for cold storage.  
Further regarding Applicant’s remarks regarding the declaration from Dr. Herrero regarding longer shelf-life (Declaration provided 12/30/2019), it is noted these remarks were previously considered, but not found persuasive given the instant claims are directed to a composition per se and limitations directed to storage or stabilization are directed to “intended use” of the composition.  Thus, recitations of intended use will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
It is further noted that the claims do not recite the composition is at a temperature ranging from 15°C to 25°C.
	Marko discloses the adipose-tissue derived stromal cells in combination with DMEM and human serum albumin. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

As to Applicant’s remarks regarding the rejection of claims 3, 7 and 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marko, as further evidenced by Hedrick, Applicant asserts that, in order to combine Marko with Hedrick, the modification to Marko would render the prior art being modified unsatisfactory for its intended purpose, as discussed at Applicant’s remarks (pages 7-8).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is first noted that Hedrick is cited to evidence the marker expression of Marko’s stem cells.
Second, Applicant’s remarks are not found persuasive for the same reasons as set forth above regarding Marko’s teaching of adherent UMC at paragraphs [0010], [0011] and [0013], and Marko’s teaching of UMC cell concentration at paragraph [0080].
Further regarding Applicant’s remarks regarding storage conditions, it is again noted that the instant claims do not recite any limitations to storage conditions, such as the composition is at a temperature ranging from 15°C to 25°C.

As to Applicant’s remarks regarding the rejection of claim 22 as being unpatentable over Marko, in view of Grayson, as discussed at Applicant’s remarks (pages 8-9), Applicants rely on the arguments used in traversing the rejection of claims 3, 7 and 8 to also traverse the rejection of claim 22 without additional arguments.  Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as set forth above regarding claims 3, 7 and 8.  
Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633